DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacqueline Stough on 01/14/2022.
The application has been amended as follows: 

1. (Currently Amended) A method comprising: 
sensing a physical configuration of an information handling system, the physical configuration dependent upon a position of a hinge of a housing of the information handling system; 

sensing whether a second biological entity element is proximate to a second antenna of the information handling system; 
sensing whether a third biological entity element is proximate to a third antenna of the information handling system; 
determining specific absorption rate of the first antenna, the second antenna, and the third antenna, wherein the first antenna, , and the third antenna are 
reconfiguring use of at least two of the first antenna, the second antenna, and the third antenna by, wherein the reconfiguring is based on which one of the first antenna, second antenna, and third antenna provides the lowest specific absorption rate value and for which specific absorption rate compliance can be maintained that includes allowing for connection of a transmission port to one of the second antenna and the third antenna by a double-pole double-throw switch, and allowing for connection of a reception port to the other one of the second antenna and the third antenna.

8. (Currently Amended) An information handling system (IHS) comprising: 
a configuration sensor for sensing a physical configuration of the IHS, the physical configuration dependent upon a position of a hinge of the IHS; 
a first antenna; 
a first proximity sensor probe for sensing whether a first biological entity element is proximate to the first antenna; 
a second antenna
a second proximity sensor probe for sensing whether a second biological entity element is proximate to the second antenna; 
a third antenna, wherein the first antenna, the second antenna, and the third antenna are transceiving fifth-generation long term evolution antennas; and 
a third proximity sensor probe for sensing whether a third biological entity element is proximate to the third antenna, and 
wherein the IHS is adapted to reconfigure use of at least two of the first antenna, the second antenna, and the third antenna in response to the sensing of at least one of the first proximity sensor probe, the second proximity sensor probe, and the third proximity sensor, with dependence upon the physical configuration and specific absorption rate of the first antenna, the second antenna, and the third antenna, wherein the reconfiguring is based on which one of the first antenna, second antenna, and third antenna provides the lowest specific absorption rate value and for which specific absorption rate compliance can be maintained that includes allowing for connection of a transmission port to one of the second antenna and the third antenna by a double-pole double-throw switch, and allowing for connection of a reception port to the other one of the second antenna and the third antenna.

15. (Currently Amended) A method comprising: 
sensing a physical configuration of an information handling system, the physical configuration selected from a group consisting of a notebook mode and a 360 mode; 
sensing whether a first biological entity element is proximate to a first antenna of the information handling system; 
sensing whether a second biological entity element is proximate to a second antenna of the information handling system; 
sensing whether a third biological entity element is proximate to a third antenna of the information handling system; 
determining specific absorption rate of the first antenna, the second antenna, and the third antenna, wherein the first antenna is a main antenna, the second antenna is a multiple-input-multiple-output secondary antenna, and the third antenna is a multiple-input-multiple-output tertiary antenna, and wherein the reconfiguring comprises adjusting a transmit power level of at least one of the at least two of the first antenna, the second antenna, and the third antenna in response to proximity sensing
reconfiguring use of at least two of the first antenna, the second antenna, and the third antenna by wherein the reconfiguring is based on which one of the first antenna, second antenna, and third antenna provides the lowest specific absorption rate value and for which specific absorption rate compliance can be maintained that includes allowing for connection of a transmission port to one of the second antenna and the third antenna by a double-pole double-throw switch, and allowing for connection of a reception port to the other one of the second antenna and the third antenna.

 Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 


Chang et al. (US 2018/0316379), Tsai et al. (US 2020/0304185), Renner et al. (US 10,467,438), Chang et al. (US 10,128,924), Chang et al. (US 2017/0237153), Yang (US 2014/0269977), Schlub et al. (US 2011/0250928), and the other cited references are all cited as teaching some elements of the claimed invention including a first antenna, a second antenna, a third antenna, a first biological entity element, a second biological entity element, a third biological entity element, and a switch. 
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845